Judgment unanimously affirmed. Memorandum: We recognize it was error to prevent the witness Jennings from testifying that he did not observe defendant on the premises where the crime was committed on the evening in question. He was not an alibi witness subject to the requirement of section 295-1 of the Code of Criminal Procedure. However, in view of the four alibi witnesses who did testify, and whose testimony was rejected by .the jury, we do not beEeve Jennings’ testimony, if received, would have varied .the result of the jury’s deliberations. In this circumstance, and upon aE the evidence before us, the sufficiency of which is not chaEenged by defendant, we beEeve the error was a harmless one which should be disregarded under section 542 of the Code of Criminal Procedure. (Appeal from judgment of Cattaraugus County Court convicting defendant of rape, second degree.) Present—Bastow, P. J., Goldman, Del Veeehio, Witmer and Henry, JJ.